DETAILED ACTION
This action is in response to an amendment to application 16/455125, filed on 4/6/2021. Claims 1, 3-5, 8-9, 11-13, and 16 are pending; claims 2, 6-7, 10, 14-15 and 17-40 are canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2012/0222021, hereinafter “Zhao,” and USPGPUB 2016/0292066, hereinafter “Stevens.” 
Regarding claim 1, Zhao discloses “A system to categorize source code blocks, (see, e.g., Zhao, para. 2; “presenting source code to software developers and analyzing software source code.”) the system comprising: 
a code repository accessor to: access a code repository; and select a source code block; (see, e.g., Zhao, para. 35-37, “The repository comprises multiple entities containing data records to store a processor identifier mapping table (301), a source code file identifier mapping table (302), and a SIR record file for each source code file, assuming that a source code listing is stored in a file. The purpose of creating an identifier for a processor is to let all SIR records in a repository hold a processor identifier to keep track of which source code processor has created the records using specific compilation options if any, and language specification version if any.”)
a signature generator to generate a signature for the source code block; a collateral miner to extract collateral associated with the source code block; a tokenizer to transform the source code block into tokens; (see, e.g., Zhao, para. 43-52; “A symbol definition insertion API for adding a SIR record of source code construct may carry the following arguments or may get the following data objects from its scope: (1) Location of the symbol; (2) Processor that recognizes the symbol; (3) Symbol definition category (such as macro, class, variable, or method); and (4) Symbol token string;” “for a SIR record created for a function definition, the function name/symbol is the role construct, and the function is the enclosure construct. The example illustrated in FIG. 6 and FIG. 7 uses terminal constructs (i.e. tokens) as role constructs for associating SIR records.”)
a function assessor to determine a function of the source code block based on the first type of collateral and the tokens; an input/output determiner to determine an input and an output of the source code block based on the second type of collateral and the signature; and a tagger to categorize the source code block with the function, input, and output.” (see, e.g., Zhao, figs. 7-9 & associated text; para. 49-52, 57-61; “SIR records shown in FIG. 7 are associated with role constructs at atomic level, namely tokens. In a different embodiment, SIR records can be associated with higher level composite constructs such as expression, statement, and function.”).
Zhao does not appear to explicitly disclose the underlined portions of the following limitations: 
a collateral miner to extract collateral associated with the source code block, the collateral including a first type of collateral and a second type of collateral different from the first type of collateral;
a function assessor to determine a function of the source code block based on the first type of collateral and the tokens; 
an input/output determiner to determine an input and an output of the source code block based on the second type of collateral and the signature;
Stated more simply, Zhao does not appear to disclose using different types of “collateral” as claimed. The Specification (at para. 16) defines “collateral” as including “API spec, unit tests, functional tests, asserts, comment blocks, documentation blocks, other maintained documentation, and/or other examples disclosed herein.” Zhao discloses adding documentation about the source code as collateral but not, for example, also including testing information as collateral. However, Stevens discloses (at para. 47) a method of source code inspection whereby collateral (“metadata”) that is used to analyze a “module” of source code comprises a unit test. 
Stevens and Zhao are directed toward software analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the unit test metadata of Stevens with the source code analysis functionality of Zhao, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to “test the functionality of each of the source code modules” (Stevens, para. 47). Accordingly, the instant claim is unpatentable over the combination of Zhao and Stevens. 
Regarding claim 3, the combination of Zhao and Stevens renders obvious “The system of claim 1, wherein the first type of collateral is a unit test.” 
Regarding claim 4, the combination of Zhao and Stevens renders obvious “The system of claim 1, wherein the second type of collateral is documentation.” (see, e.g., Zhao, para. 43-52).
Regarding claims 9 and 11-12, the instant claims are equivalents of claims 1 and 3-4, differing only by statutory class. Accordingly, the rejections of claims 1 and 3-4 apply, mutatis mutandis, respectively to claims 9 and 11-12. 

Allowable Subject Matter
Claims 5, 8, 13, and 16 are allowed.

Response to Arguments
	Applicants’ arguments in traversal of the previously standing rejections of claims 1, 3-4, 9, and 11-12 have been carefully considered but are moot in view of the new grounds of rejection set forth above. 

Conclusion 
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191